Gunter, Justice.
This appeal is by three appellants who were tried together and convicted by a jury. The only error enumerated here is that the district attorney, during his closing argument to the jury, made several improper remarks on the failure of the appellants to take the stand and testify. Appellants rely primarily on Griffin v. California, 380 U. S. 609 (1965) and Spann v. State, 126 Ga. App. 370 (190 SE2d 924) (1972).
' The record shows that the only objection made to the argument of the district attorney was: "Your Honor, I object to the statements of Mr. Hayes that no one has denied these charges, and I move for a mistrial, on the ground that they are prejudicial.”
The trial judge overruled the motion for a mistrial, and no further objection was made to the argument of the district attorney. Immediately thereafter the trial judge began his charge to the jury by outlining the counts of the indictment against the appellants, and then he charged: "Now, to this indictment the defendants have entered their plea of not guilty, denying all the material allegations of the indictment, and thereby placing on the State the burden of proof.”
In the context of this entire trial the overruling of the motion for a mistrial was not error and cannot be a ground for the reversal of these convictions.

Judgment affirmed.


All the Justices concur, except Jordan, J., who dissents.